KLEINSCHMIDT, Judge,
specially concurring.
I concur in the opinion but see no need to leave for another day the issue of a possible conflict between the insured and his attorney. I think the issue was fairly raised by appellee’s citation in his brief to Albinder v. Chrysler Corp., 79 A.D.2d 594, 433 N.Y.S.2d 511 (1980), and Masone v. Gianotti, 54 A.D.2d 269, 388 N.Y.S.2d 322 (1976). An attorney’s accusation that his client is committing fraud is destructive of the attorney-client relationship. Should it appear that an insured is wrongfully collaborating with the plaintiff the insurer should disclaim coverage. The attorney must not disavow the client. See Albinder v. Chrysler Corp., supra, Masone v. Gianotti, supra.